It is stated in the brief for the State that "the evidence does not show any dedication of the obstructed cartway to the public *Page 819 
use, nor any adverse use of the cartway by the defendant which would give him an easement."
An examination of the record corroborates the conclusion of the Attorney-General. If there is no evidence of dedication to the public, or any evidence of an adverse continuous user by the prosecuting witness for the period required by law to give him an easement, then the defendant could not be guilty of unlawfully and willfully obstructing the road, as the obstruction was on that part of the road where it crosses the defendant's land.
The case is governed by what is said in S. v. Norris, 174 N.C. 808.
Reversed.
(774)